*242Opinion.
Cooper, J.:
The testimony of Drs. Grant and Bogle was properly admitted. It is not necessary that a witness called upon to testify as to his opinion upon matters of science shall be able to state that he is perfectly familiar with all the principles which are connected with or form a part of the science. If such was the rule, it is evident that no one would be permitted so to testify, as no one has yet been found who has the requisite information. Drs. Grant and Bogle state that they are practicing physicians, and, while they have not given any especial attention to chemistry, yet they say that in preparing themselves for the practice of their profession, it was necessary for them to make this a study to an extent sufficient to learn the ordinary and recognized tests for the discovery of strychnine — the method of applying them and the result. We think the information possessed was sufficient to entitle the State to examine them as experts; the fact that they did not know all the substances to which, if the same test was applied, the same result would follow, did not make the evidence incompetent, but was a fact to be considered by the jury, who, we must suppose, gave only such weight to the testimony as it was entitled to have. We are unable to say that the verdict of the jury is manifestly wrong on the facts, and the judgment is

Affirmed.